 4:17-cv-03021-JMG-MDN Doc # 58 Filed: 05/22/19 Page 1 of 2 - Page ID # 1360




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

 JESSE CAMPBELL, Individually and on              )
 Behalf of All Others Similarly Situated,         )
                                                  )
                        Plaintiff,                )
                                                  )    Case No. 4:17-cv-03021
         v.                                       )
                                                  )
 TRANSGENOMIC, INC., PAUL                         )
 KINNON, ROBERT M. PATZIG, MYA                    )
 THOMAE, MICHAEL A. LUTHER, and                   )
 DOIT L. KOPPLER, II,                             )
                                                  )
                        Defendants.               )


                                     NOTICE OF SETTLEMENT

       PLEASE TAKE NOTICE that the parties have reached a settlement in principle in the

Action. The parties expect to be able to file the stipulation of settlement and motion for preliminary

approval of the settlement within 30 days.

 Dated: May 22, 2019                                  Respectfully Submitted,

 OF COUNSEL                                           s/ David W. Rowe
                                                      KINSEY ROWE BECKER & KISTLER,
 MONTEVERDE & ASSOCIATES PC                           LLP
 Juan E. Monteverde                                   DAVID W. ROWE - 19155
 Miles D. Schriener                                   Pioneers Pointe Plaza
 The Empire State Building                            3800 VerMaas Place, Suite 100
 350 Fifth Avenue, Suite 4405                         Lincoln, NE 68502-4454
 New York, New York 10118                             Main Phone: (402) 438-1313
 Tel: 212-971-1341                                    Direct Line: (402) 434-9050
 Fax: 212-202-7880                                    Fax: (402) 438-1654
 jmonteverde@monteverdelaw.com                        drowe@krbklaw.com
 mschriener@monteverdelaw.com
                                                      Counsel for Jesse Campbell and Proposed
                                                      Liaison Counsel for the Putative Class
 4:17-cv-03021-JMG-MDN Doc # 58 Filed: 05/22/19 Page 2 of 2 - Page ID # 1361




                                      Certificate of Service

       I hereby certify that this document has been filed through the ECF system and will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                      /s/ David W. Rowe
                                                      David W. Rowe




                                                     1
